Case on c. 91, Laws of 1887. The structure complained of was about twenty feet long, eleven feet high, and was erected some ten years ago. The plaintiffs complained that it *Page 141 
excluded the light and air and obstructed their view, and was maintained by the defendant for the purpose of annoying them. The defendant claimed that he maintained the structure as a signboard for his furniture store and as a support against which to pile his furniture, and that it was useful to him in these ways.
The court charged in substance that the defendant was liable if he was actuated by two motives, one of annoyance and the other of utility, if the former was the controlling one. The charge was sufficiently favorable to the plaintiffs. Whether the defendant was entitled to a more favorable charge is a question that does not arise in this case. Watertown v. Mayo,109 Mass. 319; Rideout v. Knox, 148 Mass. 368, 373; Smith v. Morse, id. 407.
Exceptions overruled.
CLARK, J., did not sit; the others concurred.